DETAILED ACTION
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are moot in view of new grounds of rejection. 
With respect to claim 9, the applicant argues that “…Reuber teaches operating a permanent magnet with an electrical coil 7 that receives an electrical current feed, not a passive coil. See Reuber, col. 3, lines 58-62. Therefore Reuber does not contemplate the magnetic flux interaction with a timing sensitive braking coil that is activated by a changing magnetic flux, as in Pischinger, see Pischinger, col. 3, lines 14-20, and as previously submitted by Applicant.” This argument is not persuasive because the permanent magnet in Reuber produces a magnetic field independently of whether the coils are powered or not. Reuber does not discuss what it does not contemplate. Thus the argument made by the applicant that there is no reason to modify Pischinger with the teachings of Reuber is not persuasive.
The applicant further argues that “…the addition of the permanent magnet of Reuber would still frustrate the purpose of Pischinger as a reciprocating engine by exerting increased magnetic force that would fight against the alternating and reciprocating restoring effect of the restoring springs 6.1 and 6.2, and more importantly, braking coils 3.1 and 3.2 See Pischinger, col. 4, lines 8-26.” This argument is not persuasive because the cited part of Pischinger does not appear to discuss the argued function of the device being reduced. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pischinger (US 6066999) in view of Killion (US 2015/0358743).
In re claim In re claim 1, Pischinger, in figures 1-3, discloses a circuit breaker for low, medium, or high voltage switchgears, comprising: a drive, the drive being provided with a magnetic actuator with a yoke (1), and an anchor (4), wherein at least the yoke or the anchor comprises a movable part, the movable part of the drive is coupled to a movable part of a switch, and the yoke is provided with an actuation coil (2), wherein the actuation coil is configured to be driven actively by activation with electrical energy, and wherein the yoke is provided with at least one passive coil (3), which is coupled with the actuation coil only inductively, and wherein upon actuation of the drive, current flow in the actuation coil is configured to cause a movement of the yoke and anchor towards each other and the current flow in the actuation coil is configured to cause induced current or eddy currents to flow in each passive coil of the at least one passive coil that damps a speed of the movement of the yoke and the anchor towards each other (this is a key functionality of the device and is discussed throughout the specification). Pischinger does not explicitly teach using a diode or a zener diode, but teaches that a load (10.3) can be provided as claimed. Killion teaches that it is known in the art to use a diode as a load (see paragraph 32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a diode as taught by Killion to be the load in Pischinger in order to control the current and thus the movement speed of the armature.
In re claim 2, Pischinger, in figures 1-3, discloses that the passive coil is aligned serially inside the yoke such that magnetic fieldlines generated when a current flows through the actuation coil flow through the center of the passive coil (as seen in figures 1 and 3).
In re claim 3, Pischinger, in figures 1-3, discloses that the passive coil is aligned inside or outside of the active coil such that magnetic fieldlines generated when a current flows through the actuation coil flow through the center of each passive coil of the at least one passive coil (this is inherent to the structure shown in figures 1 and 3).
In re claims 7 and 10-11, the method steps claimed in claim 7 are necessitated by the structure discussed in claim 1 above.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pischinger (US 6066999) in view of Killion (US 2015/0358743), and Reuber (US 9053882).
In re claim 9, Pischinger teaches all of the claimed limitations except for the permanent manget. Reuber however teaches that it is known in the art to use a permanent magnet (8) in an actuation device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnet as taught by Reuber in the device of Pischinger in order to provide a stronger field and reduce power requirements for holding the anchor in a stable position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837